Citation Nr: 1028059	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for purified protein 
derivative condition.

2.  Entitlement to service connection for heart palpitations.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for mycosis of the feet, 
claimed as a bilateral foot condition.

5.  Entitlement to service connection for a back disability, 
claimed as back pain.

6.  Entitlement to service connection for boils on the thigh.  

7.  Entitlement to an initial rating in excess of 10 percent for 
status post torn anterior cruciate ligament, left knee, with 
degenerative joint disease (left knee disability).

8.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a head trauma, including headaches and neck pain 
(headaches).

9.  Entitlement to a compensable initial evaluation for status 
post fracture of the fifth metacarpal of the right hand (right 
hand disability).

10.  Entitlement to a compensable initial evaluation for 
residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to September 1997.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  
Following this decision, the Veteran's claims file was returned 
to the Montgomery, Alabama RO.   

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Service treatment records document a positive in-service 
tuberculin purified protein derivative test in July 1997; 
however, the medical evidence of record does not show a confirmed 
diagnosis of active tuberculosis during service, within three 
years following discharge, or at any time since service.

2.  The probative medical evidence of record does not indicate 
that the Veteran is currently suffering from a ratable heart 
disability.  

3.  The probative medical evidence of record does not indicate 
that the Veteran is currently suffering from mycosis of the feet.

4.  There probative medical evidence of record does not indicate 
that the Veteran is currently suffering from a ratable back 
condition.  

5.  The probative medical evidence of record does not indicate 
that the Veteran is currently suffering from boils on his thighs.  

6.  The Veteran's left knee is limited to 100 degrees of flexion, 
but the probative medical evidence indicates that his knee is not 
ankylosed or instable. 

7.  The Veteran suffers from prostrating headaches at least once 
a month, but these headaches are not very frequent or resultant 
in severe economic indadaptability.  

8.  The Veteran has a slight residual loss of motion in his right 
fifth metacarpal, but his finger is not ankylosed.

9.  The probative medical evidence does not indicate that the 
scar from the Veteran's left inguinal hernia surgery is painful.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a purified protein 
derivative condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for service connection for heart palpitations 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for mycosis have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for service connection for back pain have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  The criteria for service connection for boils on the thigh 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  The criteria for a rating in excess of 10 percent rating for 
limitation of motion of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5256-5274 (2009).

7.  The criteria for a 30 percent rating for the Veteran's 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 
4.124a, DC 8100 (2009).

8.  The criteria for a compensable rating for a right hand 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, 
Diagnostic Code 5230.

9.  The criteria for a compensable rating for the Veteran's scar 
from his left inguinal surgery have not been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14 (2009), 
38 C.F.R. § 4.118, DCs 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Following the Veteran's claim, Notice of Disagreement, and 
Substantive Appeal, six service connection claims remain on 
appeal.  These are evaluated separately below.

Purified Protein Derivative Condition

The Veteran seeks service connection for a purified protein 
derivative condition.  For the reasons that follow, the Board 
determines that service connection for this condition is not 
warranted.

First, the Board notes that the purified protein derivative (PPD) 
test referred to by the Veteran is "a type of intradermal 
tuberculin test."  Dorland's Illustrated Medical Dictionary 1917 
(31st ed. 2007) (defining Mantoux test) [hereinafter Dorland's].  
A small amount of PPD is injected into the skin, and the size of 
the area of any induration on the second or third day following 
the test is used to determine whether a patient has been exposed 
to or is infected with tuberculosis or a related disease.  Id.  

A review of the Veteran's service treatment records shows that he 
had a positive PPD test in July 1997, shortly before he left 
active service.  

There is no evidence that following this positive test, the 
Veteran was diagnosed as suffering from tuberculosis.  In a 
November 2003 heart examination, the VA examiner acknowledged the 
in-service PPD test, and stated that the Veteran was treated with 
Isoniazid, an antibacterial "used as a tuberculostatic."  
Dorland's 979.  The examiner noted that a chest x-ray performed 
in conjunction with the examination was negative for 
tuberculosis.  The examiner stated that the positive purified 
protein derivative was treated and that the Veteran was not 
suffering from any lung problem.  

The Board observes that a positive PPD test is merely a 
laboratory finding, and does not show that the Veteran has ever 
experienced an active disease process.  A mere symptom (e.g. 
laboratory finding) without a diagnosed or identifiable 
underlying malady or condition does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 283-84 
(1999), appeal dismissed in part, vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Veteran's positive PPD test only represents evidence 
of past infection and not, in and of itself, an actual disability 
for which VA compensation benefits are payable.  Accordingly, 
absent a finding that the Veteran was diagnosed with tuberculosis 
or any residuals as a result of his positive PPD test, the Board 
concludes that service connection for a purified protein 
derivative condition is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

Heart Palpitations

The Veteran seeks service connection for heart palpitations, a 
condition from which he suffered both during and after service.  
As there is no evidence that the Veteran's heart palpitations are 
productive of any compensable heart condition, his claim shall be 
denied.  

The Board acknowledges both that the Veteran suffered from heart 
palpitations while in service and that he continues to suffer 
today.  The Veteran's service treatment records show that he 
complained of suffering from heart palpitations intermittently.  
In early 1997, for instance, the Veteran was seen many times for 
heart palpitations.  A January 1997 radiological report stated 
that the radiological examination appeared normal and that no 
significant abnormalities were noted.   

In the Veteran's November 2003 heart examination, the examiner 
acknowledged the Veteran's in-service heart palpitations, noting 
that no underlying problem was found.  The Veteran reported that 
he continued to suffer from occasional fluttering of his heart.  
The Veteran stated that this fluttering could be of an extended 
duration.  Despite his continued palpitations, the examiner 
concluded that the Veteran was not suffering from a heart 
problem.  

As noted above, mere symptoms without a diagnosed or identifiable 
underlying malady or condition does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. at 283-84.  
The Court of Appeals for Veterans Claims (Court) has long held 
that "in the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, absent any diagnosed underlying disability, 
the Board concludes that service connection for heart 
palpitations is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

Mycosis of the Feet

The Veteran also seeks service connection for a claimed bilateral 
foot condition.  As there is no evidence that the Veteran is 
currently suffering from a bilateral foot condition, however, his 
claim shall be denied.

The Board notes that while there is no explicit evidence that the 
Veteran suffered from a bilateral foot condition while in 
service, it nonetheless finds his account of suffering from such 
a condition to be credible.  In his November 2003 VA feet 
examination, the Veteran stated that while in service, he 
suffered from a rash on his feet.  To treat this, the Veteran 
stated that he changed his socks frequently and used a powder.  

Despite this in-service occurrence, there is no evidence that the 
Veteran continues to suffer from a bilateral foot condition.  In 
the Veteran's VA examination, the examiner reported that with the 
exception of pes planus, the Veteran's feet appeared normal.  He 
found no evidence of painful motion, edema, instability, weakness 
or tenderness.  There were no callosities.  Importantly, the 
examiner noted no skin or vascular changes.  The examiner 
diagnosed the Veteran as suffering from remote mycosis of the 
feet.  Given the examiner's use of the word remote and his 
findings in the examination, the Board does not read the 
examiner's impression to diagnose the Veteran as suffering from a 
current disability.  Given this lack of a current disability, the 
Board concludes that service connection for mycosis of the feet 
or any bilateral foot condition is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

Back Condition

The Veteran seeks service connection for back pain, a condition 
which he contends he suffered in service and since.  As there is 
no evidence that he is currently suffering from a ratable 
disability, his claim shall be denied.

A review of the Veteran's service treatment records reveals 
intermittent complaints of back pain.  The Veteran contends that 
his back pain had its onset in 1994 following a failed lumbar 
epidural.  The Board also notes that the Veteran complained of 
suffering from lower back pain in 1988 and 1997.

Despite these in service complaints, there is no evidence that 
the Veteran currently suffers from a ratable back disability.  
The Veteran underwent a VA spine examination in November 2003.  
The examiner reported that the Veteran complained of pain, 
weakness, stiffness, fatigue, and lack of endurance.  Upon 
examination, the examiner found no objective evidence of painful 
motion, spasm, weakness or tenderness.  The Veteran had no 
postural abnormalities.  He diagnosed the Veteran as suffering 
from a failed lumbar epidural anesthetic with little or no 
residual.

The Board acknowledges the Veteran's frequent complaints of 
suffering from back pain.  These complaints are recorded both in 
statements made to the RO in the course of his appeal and in VA 
outpatient treatment records.  Absent medical evidence of a 
ratable disability, however, pain alone is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. at 283-84.  Accordingly, the Board concludes 
that the criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Boils on the Thigh

The Veteran seeks service connection for boils on his thigh, 
stating that he had some surgically removed during his active 
service.  As there is no medical evidence that he is currently 
suffering from this condition, his claim shall be denied.

First, though the Veteran contends that he suffered from boils on 
his thigh while on active service, a review of his service 
treatment records does not reveal complaints of or treatment for 
this condition.  Further, on his September 2003 claim, the 
Veteran stated that he underwent surgery for his boils, but there 
is no record that the Veteran underwent any such surgery.  That 
being said, there is evidence suggesting that the Veteran 
suffered from some sort of skin condition on each leg at various 
times during his active service.  A December 1993 record shows 
that the Veteran complained of suffering from a rash on his left 
knee.  Upon examination, his rash was shown to be productive of 
itching but not oozing, fluid, or redness.  No diagnosis was 
offered.  The Veteran underwent a medical examination in 
September 1995.  In that examination, it was noted that the 
Veteran had scars on his right thigh, but the report did not 
elaborate on the nature of the scars.  

There is, however, no evidence that the Veteran currently suffers 
from boils on his thighs.  The Veteran underwent a VA skin 
examination in November 2003.  The examiner did not note the 
Veteran to be suffering from any condition with respect to his 
thighs.  A review of the Veteran's VA records does not reveal 
that the Veteran has complained of or been treated for boils.  
Though the Veteran stated in his September 2003 claim that he was 
treated for boils on his thigh, he did not state at that time or 
at any other time over the course of the appeals period that he 
is currently suffering from this condition.

As there is no evidence that the Veteran is currently suffering 
from boils on his thighs, the Board concludes that the criteria 
for service connection have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

II.  Increased Initial Rating Claims

In addition to the various claims for service connection 
described above, the Veteran also seeks increased or compensable 
ratings for the four conditions for which service connection was 
granted in the May 2004 rating decision.  

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran filed his claims for service connection 
in September 2003.  After he underwent a battery of VA 
examinations, service connection was established for the four 
disabilities detailed below.  The Veteran filed a timely Notice 
of Disagreement, and he testified before a Decision Review 
Officer in a March 2005 hearing.  The RO issued a Statement of 
the Case in February 2006, and the Veteran thereafter filed a 
timely Substantive Appeal.  The RO issued a Supplemental 
Statement of the Case in October 2009.  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Each of the Veteran's four claims for an increased initial rating 
is evaluated separately below.  

Left Knee 

A review of the Veteran's service treatment records reveals that 
he injured his left knee while playing basketball.  He underwent 
two surgeries in 1995 to repair the ligaments in this knee.

The Veteran's left knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  Diagnostic Code 5210 covers traumatic arthritis and states 
that it is to be rated as degenerative arthritis.  Ratings for 
degenerative arthritis are addressed by Diagnostic Code 5003, 
stating that degenerative arthritis will be rated "on the basis 
of limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved."  Id.  

Limitation of motion of the knee is rated pursuant to Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 60 degrees is assigned a noncompensable 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Under Diagnostic Code 5261, limitation of extension of the leg to 
5 degrees is assigned a noncompensable rating.  Limitation of 
extension to 10 degrees is rated as 10 percent disabling.  
Extension limited to 15 degrees is rated as 20 percent disabling.  
Extension limited to 20 degrees is rated as 30 percent disabling. 
Extension limited to 30 degrees is rated as 40 percent disabling.  
Id., DC 5261. 

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The Veteran first underwent a VA joints examination in November 
2003.  The examiner noted the Veteran's numerous subjective 
complaints regarding his left knee, including pain, weakness, 
stiffness, swelling, heat and redness, instability, locking, 
fatigability and lack of endurance.  

Upon examination, however, the examiner's objective findings 
differed markedly.  The examiner found no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, heat, 
or abnormal movement.  The examiner did report that the Veteran 
may exhibit some guarding of movement.  The examiner found that 
the Veteran had flexion of 100 degrees in his left knee and 
extension of 0 degrees.  

More recently, the Veteran underwent a VA examination in November 
2006.  The examiner reviewed the Veteran's claims file and 
medical history. Upon examination, the examiner noted that the 
Veteran was able to get in and out of a chair and on and off the 
examining table with ease.  The Veteran walked with a normal 
gait.  The Veteran had a range of motion of 0-110 degrees.  There 
was no increased limitation of motion due to weakness, 
fatigability, or incoordination upon repetitive motion.  The 
examiner found no positive anterior drawer sign, no effusion, and 
no instability.  

The Veteran offered testimony about his left knee in March 2005.  
The Veteran stated that he often has discomfort and limitations 
on how long he can stand or walk.  He stated that he treats his 
pain by wearing a knee brace and taking over-the-counter 
medication.  

Based on the above evidence, the Board finds the 10 percent 
rating to be appropriate.  Though the objective findings of the 
two VA examiners do not meet the criteria for a compensable 
evaluation, Diagnostic Code 5003 for degenerative arthritis 
provides that a 10 percent rating may be assigned for limitation 
of motion that does not meet the applicable compensable criteria.  
Such a 10 percent award has been provided here, which the Board 
finds to be appropriate.  As the Veteran's disability has been 
consistent over the appeals period, staged ratings are not 
appropriate.  

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability or would 
provide for a higher rating, but concludes that none do.  
Musculoskeletal disabilities of the knee and leg are addressed by 
Diagnostic Codes 5256 through 5263.  A review of these Diagnostic 
Codes reveals that the Veteran does not have the specific 
symptoms required for a rating under each.  For example, his knee 
has never been found to be ankylosed, precluding a rating under 
5226.  As there is no objective evidence of sublaxation or 
instability, a rating under 5227 is also not appropriate.  
Similar evidentiary issues preclude each other rating.  

The Board acknowledges the Veteran's subjective complaints of 
weakness, stiffness, swelling, heat and redness, instability, 
locking, fatigability and lack of endurance.  Given, however, 
that two VA examiners have concluded that he is not suffering 
from these symptoms, the Board assigns greater probative weight 
to their conclusions.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from slight, painful limitation of motion in his left knee, 
symptoms which are contemplated under the applicable criteria.  
As the Veteran's symptoms are already provided for in the 
applicable rating criteria, the first threshold of the Thun 
framework is not met, ending the Board's inquiry.  

Again, the Board finds that the Veteran's left knee is limited to 
100 degrees of flexion, but the probative medical evidence 
indicates that his knee is not ankylosed or instable.  
Accordingly, the Board concludes that the criteria for a rating 
in excess of 10 percent for his left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5003, 5010, 
5256-5263.

Headaches

The Veteran also seeks an increased rating for the headaches from 
which he suffers.  The Veteran's service treatment records 
reflect that he injured his neck and suffered a concussion in 
September 1989.  In its May 2004 decision, the RO reviewed the 
medical evidence of record and determined that while the Veteran 
was not suffering from any neck pain as a result of this 
incident, he did suffer from headaches that are causally related 
to his in-service trauma.  

The Veteran's headaches have been evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this diagnostic code, a 10 percent rating is assigned for 
migraine headaches when a Veteran has characteristic prostrating 
attacks averaging one in 2 months over last several months; a 30 
percent rating is assigned for migraine headaches when a Veteran 
has characteristic prostrating attacks averaging once per month 
over last several months; and a 50 percent rating is assigned for 
migraine headaches when a veteran has very frequent completely 
prostrating headaches with prolonged attacks that are productive 
of severe economic inadaptability.

The Veteran underwent a VA neurological disorders examination in 
November 2003.  The examiner reviewed the Veteran's service 
treatment records and medical history, noting his in-service head 
trauma.  The Veteran stated that he suffered from headaches once 
every one to two months, lasting from 3-4 hours.  He stated that 
his headaches have increased in both frequency and intensity.  
His headaches are not productive of nausea, vomiting, photophobia 
or phonophobia.  The examiner concluded that these headaches were 
etiologically related to his in-service trauma.  He also found 
that while the Veteran is still able to function while suffering 
from a headache, his headaches nonetheless compromised the 
Veteran's work.  

In his March 2005 hearing before a Decision Review Officer, the 
Veteran testified that he suffers from debilitating headaches at 
least once a month.  He stated that he has had to go to the 
emergency room as a result of these headaches.  

Given the Veteran's competent and credible testimony, the Board 
concludes that a 30 percent rating for the Veteran's headaches is 
more appropriate.  Again, under the applicable Diagnostic Code a 
30 percent rating is assigned for migraine headaches when a 
Veteran has characteristic prostrating attacks averaging once per 
month over last several months.  In his VA examination, the 
Veteran stated that he suffered from headaches every one to two 
months, and that they were increasing in frequency.  Less than 
two years later, the Veteran stated that he was suffering from 
headaches once a month.  Resolving reasonable doubt in favor of 
the Veteran, the Board concludes that he meets the criteria for a 
30 percent rating for his headaches.  The Board further concludes 
that the Veteran has met these criteria over the course of the 
entire appeals period, negating the need for a staged rating.  

A higher 50 percent rating would only be warranted with evidence 
of very frequent completely prostrating headaches with prolonged 
attacks that are productive of severe economic inadaptability.  
Here, there is no evidence that the Veteran's headaches occur any 
more regularly than once a month.  Further, the VA examiner found 
that though the Veteran's work was compromised, he could still 
function while suffering from a headache.  The Veteran thus does 
not display any of the symptoms required for this 50 percent 
rating.  

Also, as the applicable diagnostic criteria adequately describe 
the Veteran's symptoms (i.e., prostrating headaches occurring 
once a month), an extraschedular rating is not appropriate.  See 
Thun, 22 Vet. App. at 115.  

As the Board finds that the Veteran suffers from prostrating 
headaches once a month, it concludes that the criteria for a 30 
percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 
4.40, 4.124a, DC 8100.

Right Hand

The Veteran seeks a compensable rating for the residuals of his 
status post fracture of the fifth metacarpal of the right hand.  
The Veteran's service treatment records show that the Veteran 
injured his hand while working on a car in August 1991.  He 
fractured his right 5th metacarpal base, and underwent surgery.  

Today, the Veteran's right hand disability has been rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  This Diagnostic Code mandates a 
noncompensable evaluation even when there is limitation of motion 
of the ring or little finger.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The Veteran underwent a VA hand, thumb, and fingers examination 
in November 2003.  The examiner found no anatomical defects.  The 
examiner did report that the Veteran's right little finger lacked 
0.5 cm in touching the median transverse fold of the palm.  The 
Veteran's grasping of objects was reported as excellent.  X-rays 
of the Veteran's hand showed no bony abnormality.  The examiner 
stated that the Veteran suffered from a slight residual loss of 
motion in his finger.

The Veteran testified regarding his right hand disability in 
March 2005.  He stated that his hand is often painful, and he has 
used his non-dominant left hand more as a result.  

Comparing this evidence to the rating criteria, it is clear that 
the noncompensable rating assigned is correct.  Again, pursuant 
to VA regulation, limitation of motion of the little finger is 
assigned a noncompensable rating.  The evidence shows that the 
Veteran suffers from lack of motion in his right little finger, 
but there is no possible higher rating available to him.  

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability, but 
concludes that none do.  Specifically, Diagnostic Code 5227 
addresses ankylosis of the ring or little finger, providing a 
noncompensable rate for such ankylosis of the ring or little 
finger on either hand.  Here, there is no evidence that the 
Veteran's little finger is ankylosed, and even if it were, his 
rating would remain noncompensable.  Diagnostic Code 5156 
addresses amputation of the little finger.  As the Veteran's 
little finger has not been amputated and his disability is not 
severe enough to be considered equivalent to amputation, a rating 
under this Diagnostic Code is not warranted.  

The Veteran is also not entitled to an extraschedular rating for 
his right hand disability.  Here again, the applicable rating 
criteria is adequate to evaluate the Veteran's disability, as it 
addresses the particular symptoms of that disability.  See Thun, 
22 Vet. App. at 115.  Accordingly, no extraschedular rating is 
warranted.  

The Veteran has been assigned the highest possible rating under 
the applicable Diagnostic Code, and he is not entitled to a 
rating under an alternative code.  Accordingly, the Board 
concludes that the criteria for an initial compensable rating 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, Diagnostic 
Code 5230.



Left Inguinal Hernia

The Veteran seeks an increased rating for the residuals of his 
left inguinal hernia repair.  The Veteran underwent surgery to 
correct this hernia in February 1992.  In its May 2004 rating 
decision, the RO determined that while the Veteran was no longer 
suffering from a hernia, he nonetheless had a scar at the point 
at which the surgery was performed.  The RO accordingly 
established service connection for this post-operative scar.  

The Veteran's scar from the repair of his left inguinal hernia 
has been rated as noncompensably disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  Pursuant to this 
Diagnostic Code, scars that are superficial and painful on 
examination are assigned a 10 percent rating.  A Note to the 
Diagnostic Code defines a superficial scar as one not associated 
with underlying soft tissue damage.  

At this point, the Board notes that during the pendency of this 
appeal, VA amended the rating criteria for the evaluation of 
scars, which became effective on October 23, 2008. However, the 
Veteran filed his claim in September 2003, prior to the amendment 
to the rating criteria, and he has not requested a review under 
the new criteria. As such, his pending claim currently on appeal 
will be reviewed under the criteria in effect prior to October 
23, 2008.

The Veteran's scar was evaluated during his November 2003 VA 
heart examination.  The examiner noted the Veteran's in-service 
hernia surgery, and concluded that the Veteran is suffering from 
no residuals of the surgery.  

In his March 2005 hearing, the Veteran stated that he suffers 
from numbness around the scar where the surgery was performed.  
He described the scar as itchy and irritating.  

Given this evidence, the Board concludes that the noncompensable 
rating assigned is appropriate.  A 10 percent rating would only 
be appropriate if the Veteran's scar was painful, but neither he 
nor the examiner described his scar in such terms.  While the 
Veteran described numbness, tingling, and irritation, the Board 
does not find these to equal pain.

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability or would 
provide for a higher rating, but concludes that none do.  Under 
the regulatory framework applicable to the Veteran's claim, 
Diagnostic Codes 7800-7805 addressed scars.  Diagnostic Code 7800 
is not applicable, as it deals with disfigurement of the head, 
face, or neck.  There is no evidence that the Veteran's scar is 
deep or causes limited motion, so Diagnostic Codes 7801 and 7805 
are not applicable.  There is no evidence that the Veteran's scar 
is greater than 144 square inches, so Diagnostic Code 7802 is not 
appropriate.  The Veteran's scar is not unstable, precluding a 
rating under 7803. 

As the Board is leaving the Veteran's noncompensable rating 
unchanged, staged ratings are not an issue.  Also, as the 
applicable rating criteria once again adequately describe the 
Veteran's disability, an extraschedular rating is not 
appropriate.  See Thun, 22 Vet. App. at 115.

As the probative medical evidence does not indicate that the scar 
from the Veteran's left inguinal hernia surgery is painful, the 
Board concludes that the criteria for a compensable rating for 
the Veteran's scar have not been met.  38 U.S.C. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14 (2009), 38 C.F.R. 
§ 4.118, DCs 7800-7805 (2008).

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, with regard to the duty to notify, claims for increased 
initial ratings and service connection have different 
notification requirements that VA must meet.

For the increased initial rating claims, VA has met its duty to 
notify.  Service connection for these issues was granted in a May 
2004 rating decision.  The Veteran is now appealing the 
downstream issue of the initial rating that was assigned.  
Therefore, additional VCAA notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

For the Veteran's service connection claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
October 2003 - prior to the initial RO decision in this matter - 
that addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate his claims 
and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claims at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was sent this updated notice in March 2006, and his 
claim was thereafter readjudicated in an October 2009 
Supplemental Statement of the Case.  Further, as his claim is 
being denied, there can be no possibility of any prejudice for 
his not receiving notice regarding ratings and effective dates 
prior to the initial adjudication.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private treatment for which he provided releases 
for VA to obtain.  The Veteran was afforded a VA compensation and 
pension examination relevant to each of his claims on appeal.  
The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

Service connection for purified protein derivative condition is 
denied.

Service connection for heart palpitations is denied.

Service connection for mycosis of the feet is denied.

Service connection for back pain is denied.

Service connection for boils on the thigh is denied.

A rating in excess of 10 percent for the Veteran's left knee 
disability is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 30 percent rating for the Veteran's 
headaches is granted.

An initial compensable rating for the Veteran's right hand 
disability is denied.

An initial compensable rating for the Veteran's left inguinal 
hernia scar is denied.  





REMAND

The Veteran seeks service connection for sleep apnea.  As the 
medical evidence is unclear as to whether the Veteran is 
currently suffering from sleep apnea and, if so, whether this 
condition is related to his active service, his claim shall be 
remanded.

Again, in order for a disability to be service connected, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson, 12 Vet. App at 253.  

The Board notes that in his November 2003 VA examination, the 
examiner diagnosed the Veteran as suffering from "symptoms of 
minimal obstructive sleep apnea."  It appears, however, that the 
examiner based this diagnosis solely on the history as provided 
by the Veteran.  Furthermore, there is no indication in the 
examination as to whether this disability is related to the 
Veteran's in-service complaints of sleep apnea.  The Veteran 
sought treatment for possible sleep apnea in early 1997.  A sleep 
study performed in February of that year concluded that there was 
"no definite evidence of obstructive sleep apnea."  Whether the 
Veteran suffered from any other form of sleep apnea at that time, 
however, is unclear.  

Thus, in an effort to present a clearer picture of the Veteran's 
disability and whether it may be related to his active service, a 
more thorough VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an examination before a VA physician with 
the appropriate expertise in diagnosing sleep 
apnea.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  

The examiner is asked to provide an opinion 
as to whether the Veteran is currently 
suffering from any form of sleep apnea.  If 
the examiner finds that the Veteran is 
suffering from sleep apnea, he is then asked 
to provide an opinion as to its etiology and 
whether it is at least as likely as not that 
the Veteran's sleep apnea was incurred in his 
active service. 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against causation is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.  

Since it is important "that each disability 
be viewed in relation to its history," 38 
C.F.R. § 4.1, copies of all pertinent records 
in the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should specifically state that he 
reviewed this information. 

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


